By the Court, Crockett, J.:
The action was commenced in San Joaquin county, and the defendant moved to change the place of trial to Sacramento county, the place of its residence. The motion was resisted on the ground that the convenience of witnesses required that the action be tried in San Joaquin. The motion was denied, and the defendant appeals from the order denying it. The action was commenced after the Code of Civil Procedure took effect. In Edwards v. Southern Pacific Railroad Company (48 Cal. 460), we held that under the former Practice Act, in a similar case, the place of trial ought not to be changed, if the convenience of witnesses, required that the action be tried in the county where it was pending. The Code of Civil Procedure has made no change in the law, which requires a modification of the rule, and the rule has been so long established that we do not feel at liberty to depart from it. The authorities are fully referred to in the case cited, and need not be repeated here. It was satisfactorily shown at the hearing of the motion that the convenience of witnesses required the action to be tried in San Joaquin.
Order affirmed.